Citation Nr: 1523332	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  08-01 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial increased rating for gastroesophageal acid/reflux disorder, currently rated 10 percent disabling.

2.  Entitlement to an initial increased rating for PTSD, rated 50 percent disabling from July 13, 2009.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU) due to service-connected disabilities, for the period prior to July 13, 2009.

4.  Entitlement to Dependents' Educational Assistance (DEA) benefits for the period prior to July 13, 2009.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to January 1953.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a March 2007 rating decision, the RO, in pertinent part, granted entitlement to service connection for PTSD, assigning a 30 percent rating, effective May 6, 2005; the Veteran perfected an appeal with regard to the disability rating assigned.  In an October 2009 rating decision, the RO assigned a 50 percent rating for PTSD, effective July 13, 2009.  

In a December 2010 rating decision, the RO granted entitlement to service connection for gastroesophageal acid/reflux disorder, assigning a 10 percent rating, effective May 6, 2005; the Veteran perfected an appeal with regard to the disability rating assigned.

In February 2012, the RO denied entitlement to a TDIU.  A notice of disagreement was filed in June 2012.  In September 2012, the RO granted entitlement to a TDIU and DEA benefits, effective July 13, 2009.  The Veteran has perfected an appeal with regard to both issues for the period prior to July 13, 2009.  

A September 2012 rating decision denied entitlement to DEA benefits prior to July 13, 2009.  An appeal was perfected as to this issue with the submission of a VA Form 9 in November 2014.

An August 2013 Board decision denied entitlement to an initial increased rating for gastroesophageal acid/reflux disorder and denied entitlement to a disability rating in excess of 30 percent for PTSD for the period prior to July 13, 2009.  The Board remanded the TDIU issue, and the PTSD issue for the period from July 13, 2009.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a September 2014 Memorandum Decision and Order, the Court affirmed the Board's decision with regard to denial of a rating in excess of 30 percent for PTSD for the period prior to July 13, 2009, and vacated and remanded the Board's decision with regard to denial of an initial increased rating for gastroesophageal acid/reflux disorder.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Gastroesophageal acid/reflux disorder

The December 2006, May 2010, and June 2012 VA examinations essentially reflect that his gastroesophageal acid/reflux disorder symptoms are controlled by Prilosec.  

Pursuant to the September 2014 Memorandum Decision, the Court, citing to Jones v. Shinseki, 26 Vet. App. 56 (2012) (the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria) found that the Board erred by considering the ameliorative effects of medication and that his condition may not be evaluated in consideration of the relief afforded by medication.  See 09/30/2014 VBMS entry, CAVC Decision at 66-7.

The Veteran should be afforded a VA examination to assess the severity of his gastroesophageal acid/reflux disorder without consideration of the relief afforded by medication.


PTSD

Per the August 2013 Board Remand, records were to be requested from Dr. G.L.A. of the Mayo Clinic for the period from November 11, 2010.  See 08/20/2013 VBMS entry, Remand BVA or CAVC.  

In May 2014, the Veteran completed a VA Form 21-4142, Authorization and Consent to Release Information to VA, regarding Dr. G.L.A.  He provided a Rochester, Minnesota, address but indicated that as of June 1 he would be at a northeast location.  See 05/16/2014 VBMS entry, VA 21-4142 Authorization for Release of Information.  He provided a date of November 11, 2010.

In June 2014, the Mayo Clinic in Rochester provided a response that there were no records found pertaining to the Veteran and referenced the date of November 11, 2010.  See 06/25/2014 Virtual VA entry, VA 27-0820 Report of General Information.  It is not clear, however, whether the Mayo Clinic checked for records beyond November 11, 2010.  This is so because correspondence from Dr. G.J.A. dated in October 2013 reflects that the Veteran has been a patient of his for a number of years since 2001.  See 12/10/2013 VBMS entry, Medical Treatment Record - Non-Government Facility.  Thus, remand is necessary to ensure that records are requested for the period from November 11, 2010 and thereafter.  

The Board also notes that the Veteran's most recent VA examination pertaining to PTSD was conducted in June 2012.  As such examination was conducted almost three years prior, the Veteran should be afforded a new VA examination to assess the severity of his PTSD.  

TDIU

Initially, the Board notes that the rating assigned to gastroesophageal acid/reflux disorder, which contemplates the period from May 6, 2005, is inextricably intertwined with the TDIU claim, as the highest assignable rating pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7346 is 60 percent, which if awarded would trigger 38 C.F.R. § 4.16(a), rather than the extraschedular provisions per § 4.16(b).  

The evidence of record reflects that the Veteran worked as a truck driver for many years and retired in 1991, thus prior to service connection being established for any disability.  Following his retirement, the Veteran has raised cattle and farmed for many years; however, it is not clear whether this constitutes a hobby or gainful employment.  The Veteran asserts that he is unable to maintain gainful employment due to his service-connected disabilities, and that he was not able to do any of the farming activities involved in raising cattle for the period from 2005.  See 04/02/2013 VBMS entry, Correspondence.

Per the August 2013 Board Remand, it was instructed that the Veteran should be requested to complete VA Form 21-8940, Application for Increased Compensation Based on Unemployability, for the period May 6, 2005 to July 12, 2009.  In April 2014 correspondence, VA requested that the Veteran complete VA Form 21-8940.  While the Veteran's attorney has submitted multiple statements pertaining to the Veteran's unemployability, the Veteran has failed to respond to VA's request.  Another attempt should be made to have the Veteran complete a VA Form 21-8940 for the period May 6, 2005 to July 12, 2009.  The Veteran is reminded that while VA has a duty to assist the Veteran in the development of his claims, he has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The law also provides that a claimant for VA benefits has the responsibility to present and support the claim.  38 U.S.C.A. § 5107(a) (2014).

Per the August 2013 Board Remand, opinions were sought regarding whether the Veteran's service-connected PTSD, hearing loss, tinnitus, gastroesophageal reflux/acid disorder, and sexual dysfunction precluded the Veteran from following a substantially gainful occupation for any period from May 6, 2005 to July 12, 2009.

In September 2014, a VA psychologist reviewed the evidence of record and proffered an opinion regarding employability.  See 09/21/2014 Virtual VA entry, C&P Exam.  The examiner cited to the July 13, 2009 VA examination noting that he had reported stress and anxiety related gastric issues "for years," thus the examiner found it likely that this would include at least several of the years preceding the 2009 examination period (which would be between 5/06/2005 and 7/12/2009).  The examiner noted that the Veteran cited physical limitations preventing him from continuing to work full time on his hobby farm raising cattle, and has relinquished most of the work to his younger brother.  The Veteran also cited a history of back problems from his long years as a truck driver preventing him from performing physical labor.  The examiner inferred from this statement that the Veteran has experienced these limitations for at least "several years," or 3 of the years in the period in question.  Thus, the examiner concluded that the Veteran's mental disorder involved low motivation to engage in even enjoyable leisure activities, which makes it likely that Veteran also suffered motivation and initiative issues in the world of work.  It appeared to the examiner that during the years preceding 2009 (which is during the period of time specified) his re-experiencing of traumatic events was at a severe level and was likely significantly disturbing his sleep as well as his energy levels and fatigue.  Therefore, not only did Veteran suffer low motivation and initiative deficits, but he also suffered from poor sleep and fatigue that would have affected his ability to sustain a full time job during the day.  His uncontrolled severe anxiety that caused him to struggle with stressful situations and caused him to become confrontational with others, would also likely impact his ability to work with others as well as deal with a stressful working environment.  Based on consideration of the medical evidence of record, the examiner found that with moderate occupational functional impairment, he would be expected to have occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

Given the above, the examiner reasoned that the Veteran would in fact be impaired in his work.  However, it would not be expected that he would not be able to work at all.  On the contrary, it would be expected that he would still be able to work and sustain some form of physical or sedentary gainful employment.  Although the Veteran would likely have struggled with concentration due to rumination and would likely have struggled with exhaustion due to nightmares and disturbed sleep, it is at least as likely as not that he could have performed some form of physical or sedentary gainful employable work.  Therefore, it is at least as likely as not that Veteran was not totally occupationally functionally impaired during the period of time specified, from 5/06/2005 - 7/12/2009.  The examiner stated that yes, the Veteran would have been moderately impaired in his occupational endeavors, but it is at least as likely as not that Veteran could have worked during that period of time.

An August 2014 VA audiologist opined that the Veteran's hearing loss alone should not be a barrier to a wide range of employment settings.  Many individuals with the Veteran's degree of hearing loss, or worse, function well in many occupational settings.  This is not to say that the Veteran's hearing loss would cause some problems depending on the vocation.  He may have trouble working well in very noisy environments, and in environments which required him to often use non face-to-face communications equipment such as speakers, intercoms, etc.), or in jobs which required a great deal of attention to high pitched sounds (such as monitoring medical equipment or other "beeps and pings").  See 08/29/2014 Virtual VA, C&P Exam.  

An opinion was also proffered in September 2014 pertaining to his gastroesophageal reflux/acid disorder.  See 09/14/2014 Virtual VA, C&P Exam.

The Board finds that the Veteran's claim should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration per § 4.16(b).  

Entitlement to DEA benefits for the period prior to July 13, 2009 is inextricably intertwined with the TDIU claim, and must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Upon obtaining an appropriate release from the Veteran, request treatment records from the Mayo Clinic, specifically Dr. G.L.A. for the period from November 11, 2010.  

If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  Contact the Veteran and request that he complete VA Form 21-8940s, Applications for Increased Compensation Based on Unemployability, for the period from May 6, 2005 to July 12, 2009.  

3.  Schedule the Veteran for a VA examination with an appropriate specialist to address the current severity of his gastroesophageal reflux/acid disorder.  It is imperative that the Virtual folder be made available to and reviewed by the examiner in connection with the examination.  All clinical and special test findings should be clearly reported.  

The examination report should clearly address whether the Veteran has recurrent epigastric distress with dysphagia; pyrosis; regurgitation; substernal or arm or shoulder pain, productive of considerable impairment of health; pain; vomiting; material weight loss; hematemesis; melena; anemia; or, any other symptom combinations productive of severe impairment of health.  The relief afforded by medication should not be considered when reporting the Veteran's symptoms and severity of his condition.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  Schedule the Veteran for a VA psychiatric examination with a psychologist or psychiatrist to determine the current severity of his service-connected PTSD.  

The examiner should review the Virtual folder and note such review in the examination report or addendum to the report.

The examiner should be asked to comment on the severity of the Veteran's disability, and specify the degree of occupational or social impairment due to his service-connected PTSD.  Examination findings should be reported to allow for evaluation of his disability under 38 C.F.R. § 4.130, Diagnostic Code 9411, and the examiner should specifically comment on any difficulty establishing and maintaining effective work and social relationships due to his PTSD.  A GAF score and an analysis of its meaning should be provided.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  Thereafter, the Veteran's claim for a TDIU should be submitted to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for extraschedular consideration as to whether his service-connected disabilities (PTSD, rated 30 percent disabling; hearing loss, rated 30 percent disabling; gastroesophageal reflux/acid disorder, rated 10 percent disabling (in appellate status); and, sexual dysfunction, rated 0 percent disabling) precluded the Veteran from participating in gainful employment for any period between May 6, 2005 and July 12, 2009.  

6.  After completion of the above, the RO should readjudicate the issues of entitlement to an initial increased rating for gastroesophageal reflux/acid disorder; a disability rating in excess of 50 percent for PTSD for the period from July 13, 2009; entitlement to a TDIU per § 4.16(b) for the period prior to July 13, 2009; and, entitlement to DEA benefits for the period prior to July 13, 2009.  If any of the benefits sought are not granted in full, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The Veteran and his attorney have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




